Citation Nr: 0927150	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his son




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1940 to 
October 1945, and again from May 1948 to September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.

The appeal was previously before the Board in November 2006.  
At that time, the Board reopened the claims for service 
connection for bilateral hearing loss and residuals of a left 
foot injury and denied the claims upon the merits.  The Board 
also denied a claim for service connection for posttraumatic 
stress disorder (PTSD).  The Veteran appealed the denial of 
the three claims to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2008 memorandum 
decision, the Court set aside the Board's denial of the 
claims for service connection for bilateral hearing loss and 
residuals of a left foot injury.  The Court affirmed the 
denial of service connection for PTSD.  Judgment was entered 
in December 2008.  After review of the Court's memorandum 
decision, the Board finds that a remand is required to obtain 
additional evidentiary development prior to re-adjudication 
of the two claims remaining in appellate status.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.




REMAND

Regarding the claim for service connection for bilateral 
hearing loss, the Court found that the August 2004 VA 
audiological examination was inadequate.  Specifically, the 
Court found that the examiner provided "an insufficiently 
reasoned conclusory opinion."  The Court directed that, on 
remand, VA must provide a medical opinion with a detailed 
analysis, including identification of evidence that would 
support either in-service or post-service noise exposure.  
The claim for service connection for bilateral hearing loss 
is therefore remanded in order to schedule the Veteran for a 
new audiological examination with opinion.

Regarding the claim for service connection for residuals of a 
left foot injury, the Court found that VA had not met its 
duty to assist the Veteran in obtaining certain records that 
the Veteran contends exist and have not been obtained.  
Although the record contains service treatment records, these 
records do not contain record of contended treatment in May 
1960 at the Luke Air Force Base Hospital (Luke) of a left 
foot injury.  The Court, in essence, found that the record 
did not demonstrate that VA has met the duties to seek these 
contended existent records and notify the Veteran of records 
that were not obtained.  The issue of service connection for 
residuals of a left foot injury, therefore, is remanded in 
order for the AMC/RO to make and document efforts to obtain 
any existent records of treatment at Luke in May 1960 and 
provide notice as directed under 38 C.F.R. § 3.159(e) if 
these records are not obtained.

Lastly, to ensure that all relevant records are of file, 
copies of all outstanding records of treatment, VA and non-
VA, received by the Veteran for the disabilities remaining on 
appeal should be obtained and made part of the claims file.  
See 38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the disabilities remaining on 
appeal should be obtained and made part 
of the claims file

2.  Copies of contended records from in-
service treatment at Luke Air Force Base 
Hospital for a left foot injury in May 
1960 should be sought.  All duties to 
assist in the obtaining of these federal 
service records should be followed and 
the efforts to obtain these contended 
records should be documented.  Provide 
notice as directed under 38 C.F.R. 
§ 3.159(e) if these records are not 
obtained.

3.  Arrange for a VA audiology 
examination of the Veteran to determine 
the approximate onset date/etiology of 
the Veteran's hearing loss.  The claims 
file must be made available for review by 
the examiner.

After the completion of the audiological 
testing and review of the relevant 
evidence in the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or higher) that any 
hearing loss that is present began during 
service or is causally related to any 
incident of active duty, to include 
exposure to excessive noise.  The 
examiner must provide detailed analysis, 
including identification of evidence that 
would support either in-service or post-
service noise exposure.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a complete rationale for any opinion 
expressed.  If the clinician must resort 
to speculation to provide the opinion, he 
or she should so state and provide the 
reason that an opinion would be 
speculative.

4.  Thereafter, the Veteran's claims 
remaining on appeal must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If either benefit sought on appeal 
remains denied, the Veteran and his 
attorney-representative must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.



The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).



